DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Huang (US 2014/0269532 A1) discloses a method of enabling a plurality of user equipments (UEs) to transmit on random access channel (RACH). The method including transmitting, by an access point (AP), beacons to activate sets of UEs of the plurality of UEs based on a protocol, each of the sets of UEs containing UEs that are spatially co-located and each beacon associated with a different one of the sets of UEs. The prior art of record Xu (US 2015/0359004 A1) discloses a random access channel transmission method that is applicable at a terminal side. The method comprises: a terminal acquires a channel quality; the terminal determines, on the basis of a mapping relation between channel qualities and PRACH resources, a PRACH resource corresponding to the channel quality acquired; and, the terminal performs a PRACH transmission on the PRACH resource determined. Also disclosed are a random access channel transmission method that is applicable at a network side, a corresponding terminal device, and a corresponding base station. Employment of the present invention allows the terminal to select, on the basis of the channel quality of self, the corresponding random access channel resource for random access channel transmission.  Huang and Xu do not explicitly disclose an uplink access method, comprising: receiving, by user equipment, N signals .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 4-12, and 14-18 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                         /PHIRIN SAM/                                                                                                 Primary Examiner, Art Unit 2476